Title: To Thomas Jefferson from Thomas Newton, 26 May 1805
From: Newton, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norfolk 26. May 1805—
                  
                  I received your favor of the 2d. no wine having yet arived I hardly beleive any will, but should any arive, you can have what you please of it, tho if you should want, I can procure at any time for you, what you shall order, of as good wine & same kind, shpped by the house in Madeira, that in London & those in Madeira, I have heard have disagreed. I am glad to hear of other wines being introduced, as we were often imposed on in prices at Madeira. I shall with pleasure execute any commands you may have here. with my best wishes for yr. health & the greatest respect 
                  Yr. Obt.
                  
                     Thos Newton 
                     
                  
               